UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1732


ELLIS HARLEY BARBER, Medicine Priest on behalf of Melissa
Akers; AMERICAN INDIAN MINISTRIES,

                  Plaintiffs – Appellants,

             v.

FEDERAL BUREAU OF INVESTIGATION; GOVERNOR; HOWARD COUNTY,
Chief,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-01499-WMN)


Submitted:    October 20, 2009               Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ellis Harley Barber appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     Barber v. Fed. Bureau of Investigation,

No. 1:09-cv-01499-WMN (D. Md. June 19, 2009).           We also deny

Barber’s motion for hearing and emergency injunctive relief.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2